Citation Nr: 1018154	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  09-02 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1940 to 
September 1945.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a July 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO) which continued a previous denial of 
service connection for a back injury finding that new and 
material evidence had not been submitted.  

The Board reopened the Veteran's claim for service connection 
for a low back disability in an August 2009 decision, and 
remanded the case to the RO for further development.  
Development has been completed and the case is once again 
before the Board for review.


FINDING OF FACT

Degenerative disc disease of the thoracolumbar spine is not 
shown to be etiologically related to active service.  


CONCLUSION OF LAW

Degenerative disc disease of the thoracolumbar spine was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred or aggravated  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In a May 2008 letter, VA informed the Veteran of the evidence 
necessary to substantiate his claim, evidence VA would 
reasonably seek to obtain, and information and evidence for 
which the Veteran was responsible.  The May 2008 letter also 
provided the Veteran with notice of the type of evidence 
necessary to establish a disability rating and effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Veteran's service treatment records, VA and private 
treatment records, and a VA examination report have been 
associated with the claims file.  The Board notes 
specifically that the Veteran was afforded a VA examination 
in March 2010.  38 C.F.R. § 3.159(c)(4) (2009).  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As set forth in greater detail below, the Board finds that 
the VA examination obtained in this case is adequate as it is 
predicated on a review of the claims folder and medical 
records contained therein; contains a description of the 
history of the disability at issue; documents and considers 
the Veteran's complaints and symptoms; fully addresses the 
relevant findings in the claims file; contains a clear 
medical opinion along with discussion of the reasons and 
bases for that opinion.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the 
Veteran with every opportunity to submit evidence and 
arguments in support of his claim, and to respond to VA 
notices.  The Veteran and his representative have not made 
the Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309 (2009).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service treatment records, to include a September 1945 
separation examination, contain no complaints, diagnoses, or 
treatment related to a low back injury.  

In a May 1946 letter, the Veteran reported to VA that he hurt 
his back lifting the tail section of a plane during service.  
He stated that he reported to the United States Marine Corps 
Infirmary.  He stated that the infirmary was not equipped 
with an x-ray machine, and stated that he was simply sent 
back to take it easy for a while.  He indicated that he had 
strained his back at other times in service and would just 
take it as easy as possible.  The Veteran reported that after 
service, he started working on a farm.  He reported that he 
would have stiffness in his hands, arms, legs, and back 
joints; and stated that he could not do more than half a 
man's job.    

A letter from A.R., M.D., dated in May 1946 indicates that 
the Veteran had rheumatoid arthritis affecting the hands, 
shoulders, elbows, hips, and knees; however, there was no 
mention of spinal pathology.  

The Veteran was afforded a VA examination in October 1946.  
The Veteran reported that he had low back pain as well as 
stiffness and soreness in other joints. Examination revealed 
some enlargement in the mid-phalangeal joints of all fingers.    
There was no limitation of motion or crepitation in any other 
joints.  The Veteran was diagnosed with fibrositis.

The Veteran submitted private records dated in 1963 in which 
he reported that he had suffered an in-service back injury 
and was still suffering from back pain.  He indicated that he 
had noticed an aggravation of his back pain in 1948.  A past 
diagnosis of rheumatoid arthritis was noted.  X-rays revealed 
six lumbar vertebrae and old compression fractures in the 
dorsal region.  He was also noted to have low back sprain.  
The Veteran was assessed with an acute low back strain and 
was suggested to have a few days of rest plus heat, massage, 
and a lumbosacral belt.  

June 2005 treatment records from the Mayo Clinic reflect 
current diagnoses of degenerative changes of the lumbar 
spine, mild central canal stenosis at L2-3, moderate central 
canal stenosis at L4-5, and multiple facet hypertrophy.   The 
Veteran was also noted to have possible L5 radiculopathy. 

Because the Veteran was seen for back pain within one year 
his separation from service, and at that time he related his 
back pain to an in-service injury; the Board remanded the 
case for a VA examination to determine whether the Veteran's 
current back diagnoses were related to his in-service injury.

The Veteran was afforded a VA examination in March 2010.  The 
VA examiner reviewed the claims file and discussed the 
Veteran's medical history in detail.  The Veteran reported 
that in approximately 1942, he and two other soldiers were 
lifting a section of a P-40 fighter plane by crouching 
underneath the rear wings, lifting upward, when sudden 
downward pressure was applied.  The Veteran reported having 
acute onset of central lumbar pain and reported that he fell 
to the ground with spasm.  He stated that he was assisted up 
and he walked to the hospital.  He reported spending the 
night at the hospital, but he did not have x-rays.  He was 
treated with pain medication and was recommended for light 
duty for several weeks with no additional treatment.  The 
Veteran sated that he had no other medical evaluation or 
treatment for a back condition throughout the remainder of 
his military service.  The VA examiner noted that service 
treatment records did not document evaluation or treatment 
for a back condition, and the Veteran's discharge examination 
showed no back symptoms or abnormalities.  

The Veteran reported that he began seeing chiropractors and 
doctors within several years after his discharge.  He 
reported that in 1946, while working on a farm, he began to 
have pain in his fingers, particularly pain and swelling in 
the proximal interphalangeal joints.  He had a medical 
evaluation but could not recall any treatment for a joint 
condition in the hands.  The VA examiner noted that a May 
1946 letter indicates chronic rheumatoid arthritis with 
proximal interphalangeal joint swelling bilaterally.  An 
evaluation of the back was performed on October 1946.  The 
Veteran had a normal spine x-ray with no documentation of 
other back conditions and mild proximal interphalangeal joint 
enlargement with normal range of motion of the fingers.  The 
Veteran was assessed with fibrositis or muscular rheumatism.  
The examiner stated the Veteran had a January 1963 medical 
evaluation for low back pain intermittently for several 
years, more on the right side with no sciatica.  X-rays 
documented six lumbar vertebrae and old compression fractures 
in the dorsal region.  The Veteran was diagnosed with acute 
sprain at that time.  A 2005 MRI documented multilevel 
degenerative disc disease with moderate central canal 
stenosis at L2-3 and facet hypertrophy.  The Veteran retired 
in 1990.  The VA examiner noted that he was previously 
employed as union carpenter.  

A comprehensive physical examination was completed.  X-rays 
completed at the time of examination reflect degenerative 
disc disease with T8 compression in the thoracic spine, and 
multilevel degenerative disc disease with scoliosis in the 
lumbosacral spine.  The Veteran was diagnosed with multilevel 
degenerative disc disease of the thoracolumbar spine.  The VA 
examiner stated that this condition was not caused by or the 
result of the Veteran's military service.  His rationale was 
that there was no documentation in the service treatment 
records for evaluation or treatment for a back condition, and 
the Veteran's discharge examination made no mention of a back 
condition.  He further reasoned that October 1946 x-rays 
revealed a normal spine with no documentation of objective 
abnormalities or a diagnosis of a back condition at that 
time.  The VA examiner stated instead, that thoracolumbar 
spine multilevel degenerative disc disease was most likely 
the result of normal age-related degenerative changes and the 
Veteran's work for 55 years in medium to heavy physical labor 
in residential carpentry.  

The VA examiner also noted, with respect to the previous 
finding of rheumatoid arthritis, that the Veteran's current 
diagnosis was inflammatory polyarthropathy, mild.  He stated 
that this condition was less likely as not caused by or the 
result of service.  In that regard, service treatment records 
did not document inflammatory polyarthropathy.  There was 
scant documentation in May 1946 of joint pains in the hands 
with a presumptive diagnosis of rheumatoid arthritis, with no 
subsequent medical record documentation of evaluation, 
diagnosis, or treatment of a hand condition.  There was no 
documentation of a causal or continuous relationship between 
the Veteran's previous symptoms in May 1946 and the Veteran's 
current Mayo Clinic documentation of inflammatory 
polyarthropathy in June 2005.  The VA examiner also noted 
that there was no recent medical record documentation of 
rheumatoid arthritis, including in the Veteran's June 2005 
Mayo Clinic evaluation.  
 
Medical evidence of record reflects a current diagnosis of 
multilevel degenerative disc disease of the thoracolumbar 
spine.  The Veteran has reported that he injured his spine in 
service while lifting part of a fighter plane.  He reported 
that he was treated with pain medication and was recommended 
for light duty for several weeks with no additional treatment 
while in service.  

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit Court determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  Once evidence is 
determined to be competent, the Board must determine whether 
such evidence is also credible.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  

The Board finds that the Veteran is competent to report 
having sustained an in-service back injury, and is competent 
to report that he was treated with pain medication and light 
duty for a period of time.  The Board finds, further that the 
Veteran is credible in his reports.  The Board notes in that 
regard that the Veteran's current reports are consistent with 
a May 1946 statement submitted in support of his previous 
claim shortly after his separation from service.  The 
Veteran, however, is not competent to relate his currently 
diagnosed back condition to his in-service injury, and 
medical evidence is required in that regard.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  
  
In the present case, although the Veteran had injured his 
back in service, there is no medical evidence of record which 
relates his currently diagnosed degenerative disc disease of 
the thoracolumbar spine to his in-service injury.  The March 
2010 VA examiner found that the Veteran's degenerative disc 
disease was not caused by or the result of the Veteran's 
military service.  According to the United States Court of 
Appeals for Veterans Claims (Court or CAVC), "the probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches."  Guerrieri v. Brown, 4 
Vet. App. 467, 470 (1993).  The credibility and weight to be 
attached to these opinions is within the province of the 
Board.  Id.  

In this case, the Board finds that the March 2010 VA opinion 
provides the most probative evidence of record with respect 
to the etiology of the Veteran's degenerative disc disease.  
The Veteran was interviewed, and his reported in-service 
injury was noted.  The Veteran's May 1946 statement 
describing his in-service injury was also noted by the VA 
examiner.  Medical evidence of record dated in 1946, shortly 
after the Veteran's separation from service was discussed.  
The medical evidence reviewed and discussed by the examiner 
was factually accurate.  Based on all the evidence and on his 
expertise, the examiner provided a fully articulated opinion 
and provided sound reasoning for his conclusion.  The VA 
examiner found, based in the lack of any diagnosis or 
continued treatment in service for the Veteran's back injury, 
the lack of findings on separation, and found based on 
immediate post-service x-rays which indicated a normal spine, 
that the Veteran's current back disability was not incurred 
in service.  The VA examiner further noted that it was likely 
that the Veteran's degenerative disc disease is a result of 
normal age-related degenerative changes and the Veteran's 
work for 55 years doing medium to heavy physical labor. 

In the present case, there is simply no medical evidence 
which shows that a currently diagnosed degenerative disc 
disease of the thoracolumbar spine is related to service.  In 
light of the foregoing, the Board finds that service 
connection for a low back disability is not warranted. 

The Board notes, in this case, that arthritis did not 
manifest to a compensable degree within one year of the 
Veteran's separation from service to warrant service-
connection on a presumptive basis.  A compensable rating for 
degenerative arthritis must be established by x-ray findings.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Medical 
evidence shows that October 1946 x-rays of the spine were 
normal.  Although the Veteran had a May 1946 diagnosis of 
rheumatoid arthritis, he does not have a current diagnosis of 
rheumatoid arthritis.  A May 2010 VA examiner found, instead 
that the Veteran's current diagnosis was of inflammatory 
polyarthropathy.  This finding was supported by treatment 
reports from the Mayo Clinic which diagnosed inflammatory 
polyarthropathy in June 2005.  The VA examiner further found 
that inflammatory polyarthropathy was not likely caused by or 
the result of service as the Veteran had no subsequent 
diagnosis, evaluation, treatment for rheumatoid arthritis, 
and there was no documentation of a causal or continuous 
relationship between the Veteran's previous symptoms and his 
current diagnosis of inflammatory polyarthropathy.  
Therefore, the Board finds that the Veteran's arthritis may 
be presumed to have been incurred or aggravated during 
service.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

C.  Conclusion

Although the Veteran has currently diagnosed degenerative 
disc disease of the thoracolumbar spine, medical evidence of 
record does not show that such disability was incurred or 
aggravated in service, arthritis did not manifest within a 
year following the Veteran's separation from service, and no 
nexus has been established between the Veteran's current 
disability and his military service.  Therefore, the Board 
concludes the preponderance of the evidence is against 
finding that the Veteran has a low back disability 
etiologically related to active service.  The appeal is 
accordingly denied.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the Veteran's claim.


ORDER

Service connection for a low back disability is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


